DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2022, has been entered.

Status of Claims
This action is in reply to the communication filed on January 14, 2022.
Claim 1 has been amended and is hereby entered.
Claim 10 has been added.
Claim 9 has been previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method for producing a roll of a white heat-shrinkable polyester based film, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 7, 2019.
Claims 1 – 8 and 10 are currently pending and have been examined. 

Information Disclosure Statement
The references provided in the Information Disclosure Statement filed on December 28, 2021 have been considered. A signed copy of the corresponding 1449 form has been included with this office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 8 and 10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to require that the second polyol is at least one member selected from the group..... Applicant points to paragraphs 0012 and 0015 for support for this amendment. Although paragraph 0015 provides examples of a diol component among the second polyol component, paragraph 0015 does not provide support for multiple polyol components, as within the scope of the current claim.
Claims 2 – 8 and 10 are rejected as being dependent on claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation that “the white polyester-based resin layer comprises ethylene terephthalate units and a second dicarboxylic acid component different from a terephthalic acid component and/or a second polyol component different from an ethylene glycol component.” This renders the claim indefinite as it is not clear what the alternative groups presented are.  The claim could require either option 1 being an ethylene terephthalate unit and a second dicarboxylic acid, or option 2 being a second polyol different from an ethylene glycol component. Another interpretation is that an ethylene terephthalate unit is required with either option 1 a second dicarboxylic acid component or option 2 a second polyol different from an ethylene glycol component.
For examination purposes, the claim is interpreted to encompass either of the options.
Claims 2 – 8 and 10 are rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 - 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (US20030165658) in view of Kim (US20130011587).
As per claims 1 and 10, Hayakawa teaches:
A heat shrinkable polyester based film ([Abstract]: “A film roll of a heat-shrinkable polyester film”)
Containing titanium oxide ([0126] “Additionally, fine particles of… titanium dioxide… may also be added if desired.” While Hayakawa appears silent with respect to the color of the polyester based film, since Hayakawa teaches the same composition as claimed by applicant, it would naturally follow that the polyester based film would be white.)
Where the length is between 1000 m and 20000 m and the width is between 400 and 10000 mm ([0127] “The heat-shrinkable polyester film roll has more preferably a film with a width of more than 0.3 m, furthermore preferably of more than 0.4 m. Additionally, the length of the heat-shrinkable polyester film in the roll is more preferably 400 m or more, furthermore preferably 500 m or more.” Examiner additionally notes that the films in the examples are wound to form heat-shrinkable rolls of 0.4 m in width and 1000 m in length, which are both within the claimed ranges.”  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).)  
Wherein the heat shrinkage percentage change in a main shrinkage direction is between 50 – 85% when measured according to a hot water treatment of a treatment temperature of 98°C and a treatment time of 10 seconds (Example 10 in Table 7, found in [0180], shows an average heat shrinkage ratio of 67.7%, which is within the claimed range. As described in paragraph [0073], the heat shrinkage percentage is measured via a different treatment (hot water at 85°C for 10 seconds and then 25°C for 10 seconds).  However, it is the Examiner’s position that the heat shrinkage ratio would also fall within the claimed range under the claimed testing conditions.)
Wherein the difference in percentage points between the maximum and minimum heat shrinkage direction among samples is between 0 – 1.5% in the longitudinal and width directions ([0064]: “The long film of the present invention has the heat shrinkage percentages in the maximum shrinkage direction of 20% or more… The variation in the heat shrinkage percentage is… more preferably of the average ±2%.” &  [0073]: “When an average of the heat shrinkage percentages in the orthogonal direction is calculated, the heat shrinkage percentage of each sample in the orthogonal direction falls within a range of ±2% relative to the average.”)
Wherein the white polyester-based resin layer comprises ethylene terephthalate units and a second carboxylic acid component different from a terephthalic acid component and/or a second polyol component different from an ethylene glycol component, and the second polyol is at least one member selected from the group consisting of neopentyl glycol and 1,4-cyclohexanedimethanol ([0115 – 0117]: “The polyester film having the favorable composition above may be produced by a combination of… (ii) polyethylene terephthalate (PET) and a homopolymer from neopentyl glycohol.”)
Kim teaches heat-shrinkable polyester-based films for use in labels (Abstract), wherein the films consist of a master batch which contains titanium oxide ([0025]). Kim recognizes the difference in specific gravity between the copolyester and the master batch can cause decreased miscibility of the particles ([0135]). Kim provides a side feeder to mitigate these issues ([0135]), creating uniformity in the resulting films ([0075]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to provide the titanium-based particles in a side feeder as taught by Kim, motivated by the desire to improve uniformity in the resulting films and to eliminate any issues created by the difference in specific gravity of the polymer particles and titanium-based. It is the Examiner’s position that providing the titanium oxide particles in the manner taught by Kim, would result in a film with the claimed difference in percentage points between the maximum and minimum heat-shrinkage percent change and the claimed difference in percentage points between maximum and minimum apparent specific gravity.
As per claim 4, Hayakawa teaches
Heat shrinkage stress in the main shrinkage direction of the film is 9 MPa or less, wherein the heat shrinkage stress is measured according to a hot air treatment of a treatment temperature of 90°C (Example 10 in Table 8, found in [0181] shows an average heat shrinkage stress of 6.9 MPa. The experimental procedure is found in [0065], which disclosed the same hot air treatment of 90°C, as that claimed.)
The difference between the maximum and minimum heat shrinkage stress in the main shrinkage direction is 1 MPa or less among samples taken across the longitudinal direction or the film width direction (Example 10 in Table 8, found in [0181] shows the difference between the minimum heat stress and maximum heat shrinkage stress is 0.7 MPa. While these samples are only taken across the longitudinal direction, it would naturally follow that samples taken across the width of the film would also have the same low variation in heat-shrinkage stress.)
As per claim 5, Hayakawa teaches
The solvent adhesive strength of the film is between 2 – 10 N/15 mm (Example 5 in Table 5, found in [0178] shows an average solvent adhesion strength of 4.5 N/15 mm. Examiner notes that as described in [0168 - 0170], Example 5 is compositionally the same as Example 10 and it would naturally follow that Example 10 would have the same solvent adhesive strength.)
As per claim 6, Hayakawa teaches
The film containing an amorphous unit derived from isophthalic acid, neopentyl glycol and cyclohexane dimethanol ([0113] “1,4-Cyclohexane dimethanol… have ability of making amorphous part in the resulting polyester….”)
Wherein the difference between the maximum and minimum content of the amorphous unit among samples is 2.0 mol% by mass or less among samples taken across the longitudinal direction or the film width direction (Example 5 in Table 4, found in [0177] shows the difference between the maximum and minimum content of CHDM (cyclohexane dimethanol) is 1.5 mol%. Examiner notes that as described in [0168 - 0170], Example 5 is compositionally the same as Example 10 and it would naturally follow that Example 10 would have the same difference in amorphous unit content.)
As per claims 7 and 8, Hayakawa teaches
Use of the film in a heat shrinkable label for packaging applications ([0002]: “Heat-shrinkable polyester films… have been widely used as shrink… packaging products, shrink labels, cap seals, etc. for a variety of containers such as… (PET) containers, polyethylene containers, glass containers…”)

Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (US20030165658) in view of Kim (US20130011587), as applied to claims 1, 4 - 8, and 10 and further in view of Murschall (US20020136875).
As per claim 2, the prior art combination teaches all the limitations of claim 1. The prior art combination does not teach:
A total light transmittance of the film is 40% or less
The difference in percentage points between the maximum and minimum total light transmittance among samples is 3% or less among samples taken across the longitudinal direction or the film width direction.
Murschall teaches thermoplastic white films with titanium dioxide as a white pigment and an optical brightener. Murschall further teaches:
A total light transmittance of the film is 40% or less (Examples 1 and 2 in the Table of [0078] provide light transmittance of 30% and 28%. While the light transmittance of the film is not sampled at different positions along the film, it would have been obvious to one of ordinary skill in the art to minimize variation in the property of light transmittance to obtain an improved quality film.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the films of the prior art combination to include the titanium dioxide pigments as taught by Murschall to achieve the claimed light transmittance and gloss properties. One of ordinary skill would have been motivated to make this modification because including the titanium dioxide pigments as taught by Murschall produces brilliant white films [0002]. These films are highly suitable for labels [0047], which is the same application as the instant invention.
As per claim 3, Murschall teaches:
The gloss of the film is between 40 – 150% on both sides of the film, wherein the gloss is measured at a 60 degree angle (Examples 1 and 2 in the Table of [0078] provide gloss measurements of 50 – 55% on both sides of the film. The gloss is measured at 20°, instead of the claimed 60°, but it is the Examiner’s position that the gloss would also fall within the claimed range under the claimed testing conditions. While the gloss of the film is not sampled at different positions along the film, it would have been obvious to one of ordinary skill in the art to minimize variation in the property of gloss to obtain an improved quality film.)

Response to Arguments
The Declaration submitted by Applicant on January 14, 2022, has been considered and entered.
Applicant's arguments filed January 14, 2022 have been fully considered but they are not persuasive.
Applicant argues that Hayakawa discloses specific procedures in paragraphs 0083 – 0101 to suppress the variation in the heat shrinkage properties of the long film. Applicant argues that the variation of heat shrinkage rate is suppressed to the greatest extent in Example 7 of Hayakawa and the disclosure of Hayakawa that the variation of the heat shrinkage percentage is ± 2% does not suggest that the variation in heat shrinkage ratio can be suppressed beyond the results of Example 7. To this end, Applicant has provided the Declaration executed by Satoshi Hayakawa, i.e. the inventor in the prior art reference. 
Regarding Applicant’s arguments, Examiner respectfully disagrees. While Example 7 does show that Example 7 has the lowest percentage difference in the Heat Shrinkage, several of the procedures cited in paragraphs 0083 – 0101 of Hayakawa involve variables such as improving the uniformity of chip size to ± 15%, and uniformity of film surface temperature in drawing process to a range of ±0.5°C. It is reasonable to expect that the smaller the variation in properties such as these, the more uniform the film would be, and therefore, the more uniform the film’s properties. While Example 7 does not disclose the uniformity of the chip size, it does teach the uniformity of the film surface temperature in the drawing process is ±0.5°C. It is not apparent from the specification that Example 7 represents a complete optimization of all the procedures disclosed in paragraphs 0083 – 0101. Furthermore, the ranges in Example 7 appear to be just outside the claimed range, and therefore, the argument by Applicant that Example 7 represents the most optimal film possible and that it would not be possible to produce a film within the claimed level of heat shrinkage uniformity based on the teachings of Hayakawa is not persuasive.
Applicant argues that the invention of Kim requires the polyester-based resin matrix to include a butylene terephthalate unit and cites [0079] of Kim to show the butylene terephthalate unit is essential for uniform dispersibility of particles in the film as taught by Kim. Furthermore, Applicant refers to the heat shrinkage deviations shown in Reference Examples 2 and 3 in Table 3 of Kim. These examples do not have a butylene terephthalate unit. 
Regarding Applicant’s arguments, Examiner respectfully disagrees. As an initial matter, Examiner notes that the limitation of claim 1, that the white polyester-based resin layer comprises ethylene terephthalate units, is open-ended and does not preclude the incorporation of butylene terephthalate units as argued by Applicant. Additionally, paragraph [0118] of Hayakawa teaches that the polyester film may comprise a mixture of PET and PBT. Finally, it is noted that Kim is not used to teach a film composition, but merely the use of a side feeder to prevent miscibility of the chips from decreasing due to the difference in specific gravity therebetween ([0135]), which is the same problem noted by Applicant in paragraph 8 of the Declaration filed July 14, 2020.

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789